        Case 2:18-cv-00719-SMD Document 58 Filed 10/29/18 Page 1 of 3



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

NORRIS W. GREEN                           )
                                          )
       Plaintiff,                         )
                                          )
v.                                        )      CASE NO. 2:18-CV-719
                                          )
STATE BOARD OF MEDICAL                    )
EXAMINERS, et al.,                        )
                                          )
       Defendants.                        )

                             NOTICE OF APPEARANCE

       COMES NOW the undersigned and enters his appearance as co-counsel for the

Defendant, Boyde Jerome Harrision, M.D., in the above-styled action. The undersigned

would request that copies of all pleadings, notices, etc., be served upon him.

       Respectfully submitted this the 29th day of October, 2018.

                                          /s/ R. Mac Freeman, Jr.
                                          R. Mac Freeman, Jr. (FRE046)
                                          Attorney for Defendant Boyde Harrison, MD

OF COUNSEL:

Rushton, Stakely, Johnston & Garret, P.A.
P.O. Box 270
Montgomery, AL 36101-0270
(334) 206-3114
(334) 481-0807 (fax)
rmf@rushtonstakely.com
        Case 2:18-cv-00719-SMD Document 58 Filed 10/29/18 Page 2 of 3



                            CERTIFICATE OF SERVICE

        I hereby certify that on October 29, 2018 I electronically filed the foregoing with
the Clerk of the Court, using the CM/ECF system which will send notification of such
filing to the following registered persons and that those persons not registered with the
CM/ECF system were served by U.S. Mail:

                             B. Kincey Green, Jr. (GRE040)
                                 Reeves & Stewart, P.C.
                                   Post Office Box 447
                              Selma, Alabama 36702-0447
                                  kincey@bellsouth.net

                                     Barbara Wells
                                Charles Richard Hill, Jr.
                                Capell & Howard, P.C.
                                 150 South Perry Street
                              Montgomery, Alabama 36104
                               barbara.wells@chlaw.com
                                    crh@chlaw.com

                                 Walter W. “Billy Bates
                                  Madeline Greskovich
                                 Arnold W. Umbach, III
                               Starnes Davis Florie, LLP
                                Post Office Box 598512
                           Birmingham, Alabama 35259-8512
                                 wwb@starneslaw.com
                                 msg@starneslaw.com
                               tumbach@starneslaw.com

                               Tabor Robert Novak, Jr.
                                Miland F. Simpler, III
                             Ball Ball Matthews & Novak
                                Post Office Box 2148
                           Montgomery, Alabama 36102-2148
                                tnovak@ball-ball.com
                               msimpler@ball-ball.com




                                            2
Case 2:18-cv-00719-SMD Document 58 Filed 10/29/18 Page 3 of 3




                     Robert David Segall
                Copeland Franco Screws & Gill
                     Post Office Box 347
               Montgomery, Alabama 36101-0347
                 segall@copelandfranco.com

                     Marc James Ayers, Sr.
              Bradley Arant Boult Cummings, LLP
                    1819 Fifth Avenue North
                 Birmingham, Alabama 35203
                   mayers@bradleyarant.com

                        Brandon Essig
                       Logan Matthews
                  Lightfoot Franklin & White
                     400 20th Street North
                 Birmingham, Alabama 35203
                   bessig@lightfootlaw.com
                 lmatthews@lightfootlaw.com


                           /s/ R. Mac Freeman, Jr.
                           OF COUNSEL




                             3
